DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: proper antecedent basis should be provided in the specification for the teaching of “a downward force exerted by the roller on the material is less than or equal to a gravitational force of the roller”, as now recited in claim 1. No new matter should be entered into the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The specification as originally filed does not provide support for the teaching of "at least one of the shell and/or the roller has a variable diameter in the axial direction" as now recited in the last line of claim 20.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 1-8 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the phrase “a first plurality of ridges” in line 9 of claim 1, without a “second plurality of ridges” in the same claim makes the claim language confusing.
Claim 1 is indefinite because the phrase "wherein said first plurality of ridges is configured to control a number of circumferential passes of said material through said fracture zone" appears to be inaccurate given the teaching in the specification (it appears that the combination of the ridges on the shell and on the roller control a number of circumferential passes of said material through said fracture zone, see [0007], [0054-0055] and [0078] of the applicant’s publication). 

Claim 17 is drafted in such a way that it appears to be entirely functional. Theclaim is vague and indefinite because, the additional structure sought to be added toclaim 1 or encompassed in this dependent claim cannot be determined. 
Indication of allowability of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Response to Arguments
14.	In response to applicant's argument on page 4 regarding 112 rejection, the examiner would like to point out that the scope of the claims are still not clear. Therefore, the claims are rejected as set forth above.
15.	Applicant’s arguments, see pages 4-5, filed 1/26/22, with respect to claims 1-8 and 13-22 have been fully considered and are persuasive.  The rejection under 102/103 of claims 1-8 and 13-22 has been withdrawn.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725